Case 0:19-cv-62156-RS Document 4 Entered on FLSD Docket 08/28/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION



 MICHAEL A. NELLONS,

                Plaintiff,

 v.
                                                           Case No. 0:19-CV-62156-RS
 MEDICREDIT, INC.,

                Defendant.



      DEFENDANT MEDICREDIT, INC.’S NOTICE OF FILING CIVIL COVER SHEET

         Defendant Medicredit, Inc. (“Medicredit”), pursuant to and in accordance with the

 Clerk’s Notice to Filer (Doc. 3), hereby files the Civil Cover Sheet (Form JS-44) pertaining to

 this Action.

         Dated: August 28, 2019

                                                    By: /s/ Scott A. Richards
                                                    Scott A. Richards, Esq.
                                                    Florida Bar Number 72657
                                                    CARLTON FIELDS, P.A.
                                                    200 S. Orange Avenue, Ste. 1000
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 244-8226
                                                    Facsimile: (407) 648-9099
                                                    Email: srichards@carltonfields.com
                                                    Email: atokarz@carltonfields.com

                                                    Attorneys for Defendant Medicredit, Inc.




                119513980.1
Case 0:19-cv-62156-RS Document 4 Entered on FLSD Docket 08/28/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 28, 2019, I served a copy of the foregoing on those

 identified in the Service List below.

                                                  /s/ Scott A. Richards
                                                  Scott A. Richards, Esq.
                                                  Florida Bar Number 72657


                                         SERVICE LIST

        Michael A. Nellons, pro se
        2329 NW 14th Street
        Fort Lauderdale, FL 33311
        Via U.S. Mail




                119513980.1                   2
